Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 1 of 13




                                                    DATE FILED: October 31, 2019
                                                    CASE NUMBER: 2019CV554




                                                                    EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 2 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 3 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 4 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 5 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 6 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 7 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 8 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 9 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 10 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 11 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 12 of 13




                                                                 EXHIBIT B
Case 1:19-cv-03362-MEH Document 2 Filed 11/27/19 USDC Colorado Page 13 of 13




                                                                 EXHIBIT B
